Citation Nr: 1401010	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-24 551	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression and anxiety.

2.  Entitlement to an initial compensable rating prior to September 7, 2011, and greater than 20 percent thereafter for bilateral hearing loss.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1980 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision in which the Regional Office (RO) denied, in pertinent part, service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety (which was characterized as depression), and granted service connection for bilateral hearing loss, assigning a zero percent (non-compensable) rating effective May 12, 2005.  

In February 2012, the RO assigned a higher initial 20 percent rating effective September 7, 2011, for bilateral hearing loss.  Because the initial rating assigned to the Veteran's service-connected bilateral hearing loss is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  A review of the claims file shows that the Veteran has been diagnosed as having depression and anxiety.  Thus, the Board has recharacterized this issue as stated on the title page of this decision.

The Board notes that, in addition to the paper claims file, there is a paperless electronic (Virtual VA) claims file associated with the appellant's claims.  The Veteran's Virtual VA electronic claims folder was reviewed in connection with this appeal.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that her service-connected bilateral hearing loss is more disabling than currently evaluated.  She also contends that she incurred an acquired psychiatric disorder other than PTSD, to include depression and anxiety, during active service.  Having review the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The record indicates there are missing VA treatment records.  Specifically, in a July 2005 statement, the Veteran stated she was seen at the VA clinic and Mental Health clinic in Lufkin, Texas, as a dependent under her husband's Social Security number.  VA treatment notes document that the Veteran was "lost to follow up 2002-2007 because of being a dependent wife."  See September 2008 VA treatment note.  While the claims file contains records from a Lufkin Outpatient Clinic dated in February 2002, to date, the RO has not attempted to obtain records from Lufkin, TX, facilities from the 2002-2007 timeframe.  Additionally, it appears the Veteran receives ongoing care at the VA Medical Center in Houston, Texas.  

The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that she specify treatment dates at the Lufkin, Texas, VA clinic and Mental Health clinic, where she states she was treated as a dependent under her husband's Social Security number.  Request that the Veteran provide the necessary consent/identifying information to obtain such records.  A copy of any letter(s) sent to the Veteran, and any reply, to include a medical records release form, should be included in the claims file.

2.  Request the Veteran's outpatient treatment records from the Lufkin, Texas, VA clinic and Mental Health clinic from 2002-2007, or any other identified timeframe.  Obtain any VA treatment records which have not been obtained already, to include any treatment records from the VA Medical Center in Houston, Texas, dated since July 24, 2012.  A copy of any request(s) sent to these VA facilities, and any reply, to include any records obtained, should be included in the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

